                Case 2:18-cr-00132-RAJ Document 835 Filed 09/14/20 Page 1 of 1




 1                                                                          Honorable Richard A. Jones

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8     UNITED STATES OF AMERICA,                               Case No. CR18-132RAJ
 9                                Plaintiff,                   ORDER GRANTING UNOPPOSED
                                                               MOTION TO DELAY VOLUNTARY
10        vs.                                                  SURRENDER DATE

11     JOHNNY DAVIS,
                                  Defendant.
12

13           THIS MATTER comes before the Court upon Defendant Johnny Davis’

14   Unopposed Motion to Extend Voluntary Surrender Date. The Court, having considered

15   the Motion, and finding good cause based on the reasons outlined herein,
16           IT IS HEREBY ORDERED that Johnny Davis’ Unopposed Motion (Dkt# 834)
17
     is GRANTED. Defendant Johnny Davis’s voluntary surrender date shall be delayed to a
18
     date on or after December 30, 2020, to be determined by the Bureau of Prisons.
19
             DATED this 14th day of September, 2020.
20

21

22
                                                                A
                                                                The Honorable Richard A. Jones
                                                                United States District Judge
23


     U.S. v. Johnny Davis, CR18-132 RAJ                                          Tolin Law Firm
     Order Granting Motion to Delay Voluntary Surrender Date             1000 Second Avenue, Suite 3140
     Page 1 of 1                                                            Seattle, W A 98104-1036
                                                                              Phone: 206.436.0630
